Title: William Thornton to Thomas Jefferson, 8 June 1810
From: Thornton, William
To: Jefferson, Thomas


          
            Dear sir
             
                     City of Washington 
                     8th June 1810
          
            I am very glad that the young Fig trees arrived safe, and also that the former ones were still alive.  I am much obliged by your kindness in reserving one of the Sheep dogs for me, and if not yet disposed of in consequence of not meeting with a good conveyance hither I must request your further kindness in sending them by the messenger you will despatch for your Merinos to the President’s, whose Manager Mr Gouch will be so good as to take care of them till he come up with the President’s Waggon in the Fall; or
			 Mr Barry, who formerly painted for you will be so obliging as to bring them from the President’s where he is to go in a few Days to paint.—I am
			 now more desirous of having one of them because I have joined Judge Cranch in the Purchase of a Merino Ram, & he has purchased two others, & made such arrangements with me, as will tend I hope to our mutual benefit.—The Rams, 7 in number, which came wth yours brought at public Sale about $520 on an average. 
			 At New York and Boston they have commanded double the price. If you
			 have parted with 
                  either of the young Dog, and if the Bitch is reserved I should prefer her, and if both are already disposed of I shall be obliged for one of the next litter.—If neither are yet disposed of Mr Dougherty & I shall endeavour to extend the Breed as useful Appendages to the breeders of Merinos.—
          
          I admire the generous and patriotic use you are going to make of your Merinos, and wish you would permit me to publish an Extract of the Letter you wrote to me, as it would give an excellent lesson to the Patriots you so well describe.—I should nowalmost consider it as a kind of Sacrilege to mention any thing that could in any degree interrupt the progress of your highly benevolent plan; it would rather give me pleasure to promote it.—Do
			 you think a mixture of the Barbary Sheep with the Merino
			 would be prized? If so could I offer you any number of Barbary Ewes for a Ewe Lamb of the Merino? I only propose this if you think it would assist rather than obstruct your plan.—Or if I were to
			 send
			 a number of fine Ram Lambs of the Merino out of Barbary Ewes, which I now have by me, of uncommon beauty & the wool I think very fine would they as far as they go fulfil in any manner your
			 benevolent plan. I have four choice ones at your service.—Mr Dougherty says he thinks them the finest Lambs he ever saw!—
                  
               
          
            I hear the post is closing, adieu dear Sir with every kind & friendly wish.
            William Thornton
          
        